Citation Nr: 1236500	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  07-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased evaluation for right foot equinus, acquired claw foot, heloma and tyloma, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and R.S.

ATTORNEY FOR THE BOARD


D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal arises from a December 2006 rating action which granted service connection for right foot equinus, acquired claw foot, heloma and tyloma; and assigned a 20 percent evaluation effective April 21, 2005.  

In December 2008, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  In July 2009, the Board remanded this issue, as well as a claim of entitlement to an increased rating for posttraumatic stress disorder.  

In a June 2011 rating decision VA granted a 100 percent evaluation for posttraumatic stress disorder.  As such, that issue is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In July 2011, the Director of VA's Compensation Service denied entitlement to an extraschedular rating for right foot equinus, acquired claw foot, heloma and tyloma.

In February 2007, the Veteran appeared to raise an informal claim of entitlement to service connection for diarrhea and diverticulitis secondary to stress associated with his posttraumatic stress disorder.  These issues are not developed for appellate consideration and are referred to the RO for appropriate action.   



FINDING OF FACT

In July 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal on the issues of entitlement to an increased rating for right foot equinus, acquired claw foot, heloma and tyloma.

.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to a rating in excess of 20 percent for right foot equinus, acquired claw foot, heloma and tyloma, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204. 

In July 2011, the Veteran stated that he wished to withdraw his appeal for increased rating for right foot equinus, acquired claw foot, heloma and tyloma.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim. 

Accordingly, the Board does not have jurisdiction to review the appeal.  The appeal is therefore dismissed.


ORDER

The appeal is dismissed.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


